Citation Nr: 1707481	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE
 
Entitlement to a disability rating in excess of 30 percent from December 1, 2006 to May 9, 2013, and in excess of 30 percent as of September 1, 2013 for a heart disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1966 to May 1972.

This case comes before the Board of Veterans' Appeals (the Board) from July and May 2014 rating decisions of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  From December 1, 2006, to January 22, 2007, the Veteran did not have more than one episode of acute congestive heart failure during a one year period, or workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  From January 23, 2007, to December 28, 2009, the Veteran had more than one episode of acute congestive heart failure during a one year period confirmed by angioplasties, but did not have chronic congestive heart failure, or workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  From December 29, 2009, to May 9, 2013, the Veteran did not have more than one episode of acute congestive heart failure during a one year period, or workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

4.  As of September 1, 2013, the Veteran had more than one episode of acute congestive heart failure during a one year period confirmed by angioplasties; but did not have chronic congestive heart failure, or workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a heart disability was not met from December 1, 2006, to January 22, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating of 60 percent, but not higher, for a heart disability were met from January 23, 2007, to December 28, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for a rating in excess of 30 percent for a heart disability were not met from December 29, 2009, to May 9, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for a rating of 60 percent, but not higher, for a heart disability have been met as of September 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2006, October 2010, December 2010, August 2011, and August 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 and December 2015 supplemental statements of the case, and the August 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examination for the claims, dated in October 2015, September 2012, and November 2010.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's ischemic heart disease, coronary artery disease and congestive heart failure disability is currently rated under Diagnostic Code 7005, pertaining to rating arteriosclerotic heart disease (coronary artery disease).  Under that diagnostic code, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016). 

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014). 

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should be assigned a higher rating for his heart disability because the symptoms he experiences are worse than the rating assigned.  It is noted that 100 percent disability ratings were assigned from October 31, 2006, to November 30, 2006, and from May 10, 2013, to August 31, 2013.

December 1, 2006, to January 22, 2007 

A December 2006 private medical record assessed coronary artery disease, and noted that the Veteran had been having episodes of chest pain, and an exercise nuclear scan for evidence of reversible ischemia was suggested.

In January 2007 the Veteran underwent a private nuclear perfusion stress test resulting in a maximum workload of 7 METs, a left ventricular ejection fraction (LVEF) of 67 percent, a Normal exercise-capacity, and a diagnosis suggesting mild reversible ischemia in the inferior and inferolateral wall area.

Later in January 2007, a private medical record noted an office visit and medical history of coronary artery disease, and suggested left heart catheterization and possible percutaneous intervention to address multivessel coronary artery disease. 

Based on the foregoing and the Veteran's lack of more than one episode of acute congestive heart failure within a year, left ventricular dysfunction with an ejection fraction of greater than 30 to 50 percent, and a workload of greater than 5 METs, but not greater than 7 METs, the Board finds that the Veteran is entitled to no more than a 30 percent rating for his heart disability from December 1, 2006 to January 22, 2007.  The Board finds that the Veteran's symptoms more closely approximate the criteria for a 30 percent rating than any higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for this period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

January 23, 2007, to December 28, 2009

A January 2007 private medical record cardiac procedure report recorded that a coronary angioplasty was performed with the placement of 3 stents, following chest pain.  An August 2007 private cardiac procedure report recorded that a coronary angioplasty was performed with the placement of two stents.  A March 2008 private cardiac procedure report recorded that a coronary angioplasty was performed with the placement of two stents.

Based on the foregoing and the Veteran's frequency of more than one episode of acute congestive heart failure within a year, the Board finds that the Veteran is entitled to a 60 percent rating for a heart disability from January 23, 2007, to December 28, 2009.  The Veteran's symptoms more closely approximated the criteria for a 60 percent rating than for any higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  Therefore, the Board finds that a 60 percent rating, but not higher, was warranted from January 23, 2007, to December 28, 2009.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for that period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

December 29, 2009, to May 9, 2013

A review of the record shows that in a December 2009 private medical record radiology profile summary the Veteran's left ventricular ejection fraction measured 79 percent.  During a November 2010 exercise stress test the left ventricular ejection fraction was measured at 77 percent.  An April 2012 private medical record measures the left ventricular ejection fraction at 55 to 70 percent.

A November 2010 VA Examination noted that ischemic heart disease (IHD) existed since July 2006.  After the diagnosis of transient ischemic attack (TIA) or stroke in December 2005, the Veteran had four occurrences of stroke symptoms, including drooping of the left side of the face and memory loss, and residual facial droop from November 2009 to November 2010.  The current METs level determined by interview was 5 to 7, and that level affected the Veteran's daily activities as he no longer worked.

A September 2012 VA Examination noted results consistent with other examinations and a 30 percent disability rating.

Based on the foregoing and the Veteran's lack of more than one episode of acute congestive heart failure within a year, left ventricular dysfunction with an ejection fraction of greater than 30 to 50 percent, and a workload of greater than 5 METs, but not greater than 7 METs, the Board finds that the Veteran is entitled to a 30 percent rating, but not higher, for the heart disability from December 29, 2009, to May 9, 2013.  The Veteran's symptoms more closely approximate the criteria for a 30 percent rating than a 60 or 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for that period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

As of September 1, 2013

Two months following the temporary disability award of 100 percent, a November 2013 private medical record discharge summary recorded hospitalization for an angioplasty due to an episode of left-sided chest tightness, which radiated up to the left jaw, and a diagnosis of coronary artery disease.  

A July 2014 private medical record noted that a left heart catheterization with possible percutaneous intervention were scheduled to be performed after the Veteran reported that he had developed midsternal chest pain, which radiated into the left shoulder and left jaw while walking down the hall in his home, lasting 20 minutes and resolved with one sublingual nitroglycerin tablet, consistent with prior presentations of extensive coronary history.

A July 2015 private medical record diagnosed an acute TIA.

An October 2015 VA examination noted that a tenth percutaneous coronary artery stent was placed in November 2014.  The Veteran's symptoms, included several episodes of chest pain resolving with nitroglycerin tablets.  An interview-based stress test was performed due to medical reasons, concluding that the current METs level was greater than 5 to 7 METs.  Diagnoses included arteriosclerotic heart disease, coronary artery disease, stable angina, coronary artery bypass graft (May 2013), percutaneous coronary artery stent, and TIA.

The medical evidence after 2015 is sparse.  The evidence as of September 1, 2013, does not show chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Based on the foregoing and the Veteran's frequency of more than one episode of acute congestive heart failure within a year, the Board finds that the Veteran is entitled to a 60 percent rating for his heart disability beginning September 1, 2013.  The Veteran's symptoms more closely approximate the criteria for a 60 percent rating than for any higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Extra Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the heart disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings, which includes assignment of 100 percent ratings when appropriate; and the disability's effect on the Veteran's employment is being considered in the separate matter before the RO of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The evidence does not otherwise show marked interference with the activities of daily living due to the heart disability.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the evidence supports the assignment of a 60 percent rating, but not higher, for a heart disability from January 23, 2007, to December 28, 2009, and as of September 1, 2013.  However, the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent from December 1, 2006, to January 22, 2007, and from December 29, 2009, to May 9, 2013.  The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent from January 23, 2007, to December 28, 2009, and as of September 1, 2013.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 30 percent for a heart disability from December 1, 2006 to January 22, 2007 is denied.

Entitlement to a 60 percent rating, but not higher, from January 23, 2007 to December 28, 2009, for a heart disability is granted.

Entitlement to a rating in excess of 30 percent for a heart disability from December 29, 2009 to May 9, 2013 is denied. 

Entitlement to a 60 percent rating, but not higher, as of September 1, 2013, for a heart disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


